Title: To George Washington from Brigadier General Samuel Holden Parsons, 20 July 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          20th July 1779
        
        Inclosd is a Report of the Number of Houses Stores &c. burnt at Norwalk the 11th Inst. the Enemy were so necessarily attentive to their own Safety whilst they remaind in Town and retird with so much

Precipitation when they began their Retreat, as left them no Time to perpetrate those Acts of Cruelty & Brutal Savageness they were guilty of in other Places.
        they had however Opportunity to convince Us they retaind the same Temper of Mind and wanted only Leisure to carry their infernal Malice to as great Lengths of Inhumanity as at New Haven and Fairfield.
        In Norwalk a Soldier was Shot through the Breast, and after he fell the Enemy dischargd several Peices into his Head & blowd his Skull of[f]—another was found dead with his Hands bound together & peircd with Bayonets not Shot having ever enterd any Part of his Body. a third was made Prisoner and orderd to deliver up his Arms which he complied with, and was then wounded with Bayonets in several Parts of Body and about a Dozen of the Enemy presented their Peices to fire upon him when their Prisoner on which he broke from them & receivd their fire, One Ball pasd thrô his Arms but he escapd & is now in Danbury Hospital—I have taken Measures to assertain the Loss of Property & Acts of Barbarity committed at New Haven & Fairfield, which I soon expect & beleive the black Catalogue would disgrace the History of the most Savage Nation. I am with the greatest Respect Yr Excellency’s Obedt Servt
        
          Saml H. Parsons
        
      